UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2012 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-11255 AMERCO 88-0106815 (A Nevada Corporation) 1325 Airmotive Way, Ste. 100 Reno, Nevada 89502-3239 Telephone (775) 688-6300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer R Non-accelerated filer £ (Do not check if a smaller reporting company)Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R 19,607,788 shares of AMERCO Common Stock, $0.25 par value, were outstanding at November 1, 2012. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements a)Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and March 31, 2012 1 b)Condensed Consolidated Statements of Operations for the Quarters ended September 30, 2012 and 2011 (unaudited) 2 c)Condensed Consolidated Statements of Operations for the Six Months ended September 30, 2012 and 2011 (unaudited) 3 d)Condensed Consolidated Statements of Comprehensive Income for the Quarters and the Six Months ended September 30, 2012 and 2011 (unaudited) 4 e)Condensed Consolidated Statements of Cash Flows for the Six Months ended September 30, 2012 and 2011 (unaudited) 5 f)Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 58 PART II OTHER INFORMATION Item 1. Legal Proceedings 58 Item 1A. Risk Factors 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3. Defaults Upon Senior Securities 59 Item 4. Mine Safety Disclosures 59 Item 5. Other Information 59 Item 6. Exhibits 59 PART I FINANCIAL INFORMATION ITEM 1. Financial Statements AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, March 31, (Unaudited) (In thousands, except share data) ASSETS Cash and cash equivalents $ $ Reinsurance recoverables and trade receivables, net Inventories, net Prepaid expenses Investments, fixed maturities and marketable equities Investments, other Deferred policy acquisition costs, net Other assets Related party assets Property, plant and equipment, at cost: Land Buildings and improvements Furniture and equipment Rental trailers and other rental equipment Rental trucks Less: Accumulated depreciation ) ) Total property, plant and equipment Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Accounts payable and accrued expenses $ $ Notes, loans and leases payable Policy benefits and losses, claims and loss expenses payable Liabilities from investment contracts Other policyholders' funds and liabilities Deferred income Deferred income taxes Total liabilities Commitments and contingencies (notes 4, 8, 9 and 10) - - Stockholders' equity: Series preferred stock, with or without par value, 50,000,000 shares authorized: Series A preferred stock, with no par value, 6,100,000 shares authorized; 6,100,000 shares issued and none outstanding as of September 30 and March 31, 2012 - - Series B preferred stock, with no par value, 100,000 shares authorized; none issued and outstanding as of September 30 and March 31, 2012 - - Series common stock, with or without par value, 150,000,000 shares authorized: Series A common stock of $0.25 par value, 10,000,000 shares authorized; none issued and outstanding as of September 30 and March 31, 2012 - - Common stock of $0.25 par value, 150,000,000 shares authorized; 41,985,700 issued and 19,607,788 outstanding as of September 30 and March 31, 2012 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Cost of common shares in treasury, net (22,377,912 shares as of September 30 and March 31, 2012) ) ) Cost of preferred shares in treasury, net (6,100,000 shares as of September 30 and March 31, 2012) ) ) Unearned employee stock ownership plan shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Quarter Ended September 30, (Unaudited) (In thousands, except share and per share amounts) Revenues: Self-moving equipment rentals $ $ Self-storage revenues Self-moving and self-storage products and service sales Property management fees Life insurance premiums Property and casualty insurance premiums Net investment and interest income Other revenue Total revenues Costs and expenses: Operating expenses Commission expenses Cost of sales Benefits and losses Amortization of deferred policy acquisition costs Lease expense Depreciation, net of (gains) on disposals of (($5,532) and ($7,917), respectively) Total costs and expenses Earnings from operations Interest expense ) ) Pretax earnings Income tax expense ) ) Net earnings Less: Preferred stock dividends - Earnings available to common shareholders $ $ Basic and diluted earnings per common share $ $ Weighted average common shares outstanding: Basic and diluted Related party revenues for the second quarter of fiscal 2013 and 2012, net of eliminations, were $8,241 thousand and $11,050 thousand, respectively. Related party costs and expenses for the second quarter of fiscal 2013 and 2012, net of eliminations, were $13,922 thousand and $12,645 thousand, respectively. The accompanying notes are an integral part of these condensed consolidated financial statements. 2 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Six Months Ended September 30, (Unaudited) (In thousands, except share and per share amounts) Revenues: Self-moving equipment rentals $ $ Self-storage revenues Self-moving and self-storage products and service sales Property management fees Life insurance premiums Property and casualty insurance premiums Net investment and interest income Other revenue Total revenues Costs and expenses: Operating expenses Commission expenses Cost of sales Benefits and losses Amortization of deferred policy acquisition costs Lease expense Depreciation, net of (gains) on disposals of (($13,048) and ($17,627), respectively) Total costs and expenses Earnings from operations Interest expense ) ) Pretax earnings Income tax expense ) ) Net earnings Less: Excess of redemption value over carrying value of preferred shares redeemed - ) Less: Preferred stock dividends - ) Earnings available to common shareholders $ $ Basic and diluted earnings per common share $ $ Weighted average common shares outstanding: Basic and diluted Related party revenues for the first six months of fiscal 2013 and 2012, net of eliminations, were $16,922 thousand and $21,954 thousand, respectively. Related party costs and expenses for the first six months of fiscal 2013 and 2012, net of eliminations, were $26,212 thousand and $23,914 thousand, respectively. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Quarter Ended September 30, 2012 Pre-tax Tax Net (Unaudited) (In thousands) Comprehensive income: Net earnings $ $ ) $ Other comprehensive income (loss): Foreign currency translation - Unrealized gain on investments ) Change in fair value of cash flow hedges ) Total comprehensive income $ $ ) $ Quarter Ended September 30, 2011 Pre-tax Tax Net (Unaudited) (In thousands) Comprehensive income: Net earnings $ $ ) $ Other comprehensive income (loss): Foreign currency translation ) - ) Unrealized loss on investments ) ) Change in fair value of cash flow hedges ) ) Total comprehensive income $ $ ) $ Six Months Ended September 30, 2012 Pre-tax Tax Net (Unaudited) (In thousands) Comprehensive income: Net earnings $ $ ) $ Other comprehensive income (loss): Foreign currency translation - Unrealized gain on investments ) Change in fair value of cash flow hedges ) Total comprehensive income $ $ ) $ Six Months Ended September 30, 2011 Pre-tax Tax Net (Unaudited) (In thousands) Comprehensive income: Net earnings $ $ ) $ Other comprehensive income (loss): Foreign currency translation ) - ) Unrealized loss on investments ) ) Change in fair value of cash flow hedges ) ) Total comprehensive income $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended September 30, (Unaudited) (In thousands) Cash flow from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to cash provided by operations: Depreciation Amortization of deferred policy acquisition costs Change in allowance for losses on trade receivables (3 ) ) Change in allowance for inventory reserves Net gain on sale of real and personal property ) ) Net (gain) loss on sale of investments ) Deferred income taxes Net change in other operating assets and liabilities: Reinsurance recoverables and trade receivables ) Inventories ) Prepaid expenses Capitalization of deferred policy acquisition costs ) ) Other assets Related party assets Accounts payable and accrued expenses Policy benefits and losses, claims and loss expenses payable ) Other policyholders' funds and liabilities ) Deferred income ) Related party liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of: Property, plant and equipment ) ) Short term investments ) ) Fixed maturities investments ) ) Equity securities ) ) Preferred stock ) ) Real estate ) ) Mortgage loans ) ) Proceeds from sale of: Property, plant and equipment Short term investments Fixed maturities investments Equity securities - Preferred stock Real estate Mortgage loans Net cash used by investing activities ) ) Cash flows from financing activities: Borrowings from credit facilities Principal repayments on credit facilities ) ) Debt issuance costs ) ) Capital lease payments ) ) Leveraged Employee Stock Ownership Plan - repayments from loan Securitization deposits ) Preferred stock redemption paid - ) Preferred stock dividends paid - ) Contribution to related party - ) Investment contract deposits Investment contract withdrawals ) ) Net cash provided (used) by financing activities ) Effects of exchange rate on cash ) ) Increase in cash and cash equivalents Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMERCO AND CONSOLIDATED ENTITIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation AMERCO, a Nevada corporation (“AMERCO”), has a second fiscal quarter that ends on the 30th of September for each year that is referenced. Our insurance company subsidiaries have a second quarter that ends on the 30th of June for each year that is referenced. They have been consolidated on that basis. Our insurance companies’ financial reporting processes conform to calendar year reporting as required by state insurance departments. Management believes that consolidating their calendar year into our fiscal year financial statements does not materially affect the financial position or results of operations. The Company discloses any material events occurring during the intervening period.Consequently, all references to our insurance subsidiaries’ years 2012 and 2011 correspond to fiscal 2013 and 2012 for AMERCO. Accounts denominated in non-U.S. currencies have been translated into U.S. dollars. Certain amounts reported in previous years have been reclassified to conform to the current presentation. The condensed consolidated balance sheet as of September 30, 2012 and the related condensed consolidated statements of operations and comprehensive income for the second quarter and the first six months and the cash flows for the first six months ended fiscal 2013 and 2012 are unaudited. In our opinion, all adjustments necessary for the fair presentation of such condensed consolidated financial statements have been included. Such adjustments consist only of normal recurring items. Interim results are not necessarily indicative of results for a full year. The information in this Quarterly Report on Form 10-Q (“Quarterly Report”) should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations and financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended March 31, 2012. Intercompany accounts and transactions have been eliminated. Description of Legal Entities AMERCO is the holding company for: U-Haul International, Inc. (“U-Haul”), Amerco Real Estate Company (“Real Estate”), Repwest Insurance Company (“Repwest”), and Oxford Life Insurance Company (“Oxford”). Unless the context otherwise requires, the term “Company,” “we,” “us” or “our” refers to AMERCO and all of its legal subsidiaries. Description of Operating Segments AMERCO has three reportable segments. They are Moving and Storage, Property and Casualty Insurance and Life Insurance. The Moving and Storage operating segment includes AMERCO, U-Haul, and Real Estate and the wholly-owned subsidiaries of U-Haul and Real Estate. Operations consist of the rental of trucks and trailers, sales of moving supplies, sales of towing accessories, sales of propane, and the rental of fixed and mobile self-storage spaces to the “do-it-yourself” mover and management of self-storage properties owned by others. Operations are conducted under the registered trade name U-Haul® throughout the United States and Canada. 6 AMERCO AND CONSOLIDATED ENTITIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (CONTINUED) The Property and Casualty Insurance operating segment includes Repwest and its wholly-owned subsidiaries and ARCOA risk retention group (“ARCOA”). The Property and Casualty Insurance operating segment provides loss adjusting and claims handling for U-Haul through regional offices across North America. The Property and Casualty Insurance operating segment also underwrites components of the Safemove, Safetow, Super Safemove and Safestor protection packages to U-Haul customers. The business plan for the Property and Casualty Insurance operating segment includes offering property and casualty products in other U-Haul related programs. ARCOA is a group captive insurer owned by us and our wholly-owned subsidiaries whose purpose is to provide insurance products related to the moving and storage business The Life Insurance operating segment includes Oxford and its wholly-owned subsidiaries. Oxford provides life and health insurance products primarily to the senior market through the direct writing or reinsuring of life insurance, Medicare supplement and annuity policies. 2. Earnings per Share Net earnings for purposes of computing earnings per common share for the second quarter and first six months of fiscal 2012 are net earnings less preferred stock dividends paid, adjusted for the price paid by us for the redemption of our preferred stock less its carrying value on our balance sheet at that time. Preferred stock dividends include accrued dividends of AMERCO. Preferred stock dividends paid to or accrued for entities that are part of the consolidated group are eliminated in consolidation. The weighted average common shares outstanding exclude post-1992 shares of the employee stock ownership plan that have not been committed to be released. The unreleased shares, net of shares committed to be released, were 90,159 and 131,483 as of September 30, 2012 and September 30, 2011, respectively. On June 1, 2011, we redeemed all 6,100,000 shares of our issued and outstanding Series A 8½% Preferred Stock (“Series A Preferred”) at a redemption price of $25 per share plus accrued dividends through that date.Pursuant to Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 260 – Earnings Per Share (“ASC 260”), for earnings per share purposes, we recognize the deficit of the carrying amount of the Series A Preferred over the consideration paid to redeem the shares. The Series A Preferred was recorded in our Additional Paid-In Capital account, net of original issue costs at $146.3 million prior to the redemption.We paid $152.5 million to redeem the shares on June 1, 2011 of which $7.7 million was paid to our insurance subsidiaries in exchange for their holdings.The difference between what was paid to redeem the shares less their carrying amount on our balance sheet, reduced by our insurance subsidiaries holdings was $5.9 million.This amount was recognized as a reduction to our earnings available to our common shareholders for the purposes of computing earnings per share for the first six months of fiscal 2012. 3. Investments Expected maturities may differ from contractual maturities as borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. We deposit bonds with insurance regulatory authorities to meet statutory requirements. The adjusted cost of bonds on deposit with insurance regulatory authorities was $16.2 million at September 30, 2012. 7 AMERCO AND CONSOLIDATED ENTITIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (CONTINUED) Available-for-Sale Investments Available-for-sale investments at September 30, 2012 were as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses More than 12 Months Gross Unrealized Losses Less than 12 Months Estimated Market Value (Unaudited) (In thousands) U.S. treasury securities and government obligations $ $ $
